PER CURIAM.
Jose Antonio Perez appeals his conviction for burglary with an assault or battery. With regard to the claim under Clewis v. State, 605 So.2d 974, 975 (Fla. 3d DCA 1992), we conclude that the defense objection was not sufficiently specific to alert the trial judge to the nature of the objection, as contrasted to the objection made in Clewis. See id. at 975. “In order to preserve an issue for appellate review, the specific legal argument or ground upon which it is based must be presented to the trial court.” Bertolotti v. Dugger, 514 So.2d 1095, 1096 (Fla.1987), citing Tillman v. State, 471 So.2d 32, 35 (Fla.1985); Mingo v. State, 680 So.2d 1079 (Fla. 3d DCA 1996); Black v. State, 367 So.2d 656, 657 (Fla. 3d DCA), cert. denied, 378 So.2d 342 (Fla.1979). Additionally, taking the closing argument as a whole, we do not think that there is a reasonable basis on which to conclude that the jury was misled.
We find no error in the remaining points on appeal.
Affirmed.